Citation Nr: 1242970	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-16 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD) and neurosis.

2.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1970 to December 1972.  

These matters are before the Board of Veterans' Appeal (Board) from March 2009 and September 2009 rating decisions issued by the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for Hepatitis C; and entitlement to service connection for PTSD and neurosis, respectively.

In August 2012, a hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.

The psychiatric issue is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

Finally, the Board notes that VA treatment records, dated from October 2011 to February 2012 have been associated with the Veteran's electronic Virtual VA file since the most recent statement of the case, dated in March 2010.  Although a waiver of RO review has not been received in conjunction with this evidence, this evidence is not "pertinent" to the claim decided herein as defined at 38 C.F.R. § 20.1304(c) (2012), and a remand for RO consideration is not required.

The issue of entitlement to a psychiatric disability to include PTSD and neurosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently suffers from Hepatitis C as a result of a disease or injury in active duty service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, the Veteran was sent a letter in January 2009 that fully addressed all notice elements.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service personnel records, service treatment records, and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, to include the Veteran's electronic Virtual VA file, contains his service personnel records, service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no additional available outstanding evidence has been identified.  Significantly, the Veteran testified during the August 2012 hearing that he was receiving Social Security Administration (SSA) benefits for his back.  While SSA records are not associated with the Veteran's file, the Board finds that the records are not pertinent to the issue on appeal, and there is no need to remand for such records.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran was not afforded a VA examination.  The Board finds that a VA examination is not essential in this case, while there is evidence that he currently suffers from Hepatitis C, review of the Veteran's service treatment records is completely negative for any indication that he suffered from this condition in service or that he was exposed to any relevant risk factors.  Furthermore, the Veteran was not diagnosed with Hepatitis C until 1993.  There is also no credible indication in the claims file that the currently diagnosed Hepatitis C is related to the Veteran's time in military service.  Based upon this information, the Board finds that an examination for Hepatitis C is not necessary.  Id.
Accordingly, all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


II.  Analysis 

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The Veteran contends that he currently suffers from Hepatitis C as a result of his time in active duty service.  

In this case, the evidence must show that the Veteran's Hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  Risk factors for Hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

However, direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(a) (2012). 

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability, such disability will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  See 38 C.F.R. § 3.301(d) (2012) (regarding service connection where disability is a result of abuse of drugs.).  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  See 38 C.F.R. § 3.301(c)(3) (2012). 

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  See 38 C.F.R. § 3.301(d) (2012); see also 38 U.S.C.A. § 105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1(m) (2012).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998). 

The Veteran maintains that his currently diagnosed Hepatitis C is related to his active duty service.  Specifically he has indicated that he was exposed while receiving inoculations.  See page 16 of the hearing transcript.

The medical evidence of record establishes that the Veteran currently suffers from Hepatitis C.  See VA treatment record dated April 3, 1995.  Accordingly, element (1) under Hickson, current disability, has been satisfied. 

The Veteran's service treatment records are completely negative for any complaints of or treatment for Hepatitis C or any symptoms associated therewith.  Moreover, there is no indication that the Veteran was exposed to Hepatitis C while receiving inoculations.  On September 1972 examination, the Veteran offered no complaints of stomach, liver, or intestinal trouble.  Clinical evaluation of the abdominal and viscera was normal.  Thus, element (2) under Hickson has not been satisfied.

Turning to crucial Hickson element (3), causal connection between the claimed in-service disease or injury and the current disability, the only evidence of record in support of the Veteran's claim consists of his own lay statements. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) (2012).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465 (1994).
VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  See 38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit recently held that lay evidence, when competent, can establish a nexus between a veteran's disability and an in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.

Instead, under 38 U.S.C.A. § 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (e.g., a broken leg), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377, n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308. 

The Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  In other words, once evidence is determined to be competent, the Board must determine whether the evidence also is probative and credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Here, the Veteran's lay contentions are outweighed by the other post-service evidence of record which, as a whole, indicate he did not receive treatment for Hepatitis C until 1993.  In this regard, notably, all of the treatment records associated with the claims file are negative for any complaints, treatment, or diagnosis of Hepatitis C prior to December 1993.  In essence, the Board affords the Veteran's lay statements less probative weight in light of the lack of corroborating medical evidence upon discharge from service and for so many years thereafter.  Simply put, his lay contentions regarding his symptomatology are outweighed by the available medical evidence.  See generally Barr, supra; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.)

Moreover, there is simply no competent evidence or opinion that in any way relates the Veteran's current Hepatitis C to his period of active service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Absent such evidence of a nexus, service connection is not warranted. 

The Board emphasizes that although the Veteran is competent to report any injuries he sustained in service, he is not competent to render an opinion as to the medical etiology of his currently diagnosed Hepatitis C, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(1)-(2) (2009); Jandreau, 492 F.3d at 1377.  Again, "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  See Barr, 21 Vet. App. at 308.  Here, the specific medical diagnosis of Hepatitis C does not lend itself to the Veteran competently establishing a nexus between this diagnosis and his military service, as there is insufficient evidence of this disorder until decades after discharge from service.

Despite the Veteran's current diagnosis of Hepatitis C, the evidence does not support elements (2) or (3) under Hickson and thus, the claim for service connection for Hepatitis C must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for Hepatitis C is denied.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include PTSD and/or neurosis/depression.

The Veteran has reported that his stressor entails the fact that his brother was killed while they were both serving on active duty.  A review of the record reveals that the Veteran's brother, J.L.C. was killed on active duty on January 24, 1971.  The Veteran testified that his performance in service declined as a result of his PTSD/depression regarding his brother's death; this also is verified by personnel records, which indicate several violations in November 1971 and August 1972.  See August 2012 hearing transcript, pages 5-6, 8, 10.  The Veteran was ultimately discharged based on unsuitability.

VA treatment records document the Veteran's history of PTSD, and neurosis.  The Veteran also has psychiatric diagnoses that encompass alcohol and drug abuse.  The Veteran has not been afforded a VA examination, and no opinion has been provided as to the etiology of his disorders.  The Board finds a remand is necessary to afford the Veteran an examination and to obtain a medical opinion as to the nature and etiology of his psychiatric disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, any ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Virtual VA has been reviewed and no additional records since February 2012 have been uploaded.

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of the complete clinical records of all VA evaluations and/treatment the Veteran has received for any psychiatric disability from February 2012 to the present.

2. Thereafter, afford the Veteran a VA examination for an acquired psychiatric disorder, to include PTSD and neurosis, with an appropriate examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

All current psychiatric disorders should be diagnosed.  After the claims file is reviewed, for each diagnosed disorder, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the psychiatric disorder is causally or etiologically related to service.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology.

In particular, review the lay statements as they relate to the development of his psychiatric disorder and provide information as to how the statements comport with generally accepted medical norms.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3. The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.

4. After all of the above actions have been completed, readjudicate the claim.

If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

5. Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


